DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pool et al. (US 2011/0139509 A1, hereinafter, Pool).
Regarding claims 1 and 6, Pool discloses a flow metering system, a method for operating the flow meter, a flow meter system and a method for monitoring operation of the flow meter, comprising: 
a flow meter coupled to a plurality of sensors and configured to measure volume of fluid flowing through the flow meter (see figure 1, flow meters 64, 67 coupled to sensors 40, 56, 58 etc.); and
 a metrology computer (i.e. control system 90) coupled to the flow meter and the sensors and configured to (see figure 3):
 receive live values from a plurality of sensors during a first time period (see para. 0054); 
train an artificial intelligence engine based on the live values received during the first time period (see abstract, para.0086-0091 and figs. 7-8, which shows the neural networks (i.e.  artificial intelligence engine) receiving the output of the sensors) ; and 
detect a sensor failure based on a deviation between a live value from the sensor and a predicted value for the sensor, wherein the predicted value is based on live values from other of the plurality of sensors and the artificial intelligence engine (see para. 0093-0094, the system detects a maximum amount of a sensor value (i.e. threshold) to determine a malfunctioning sensor).  
Regarding claim 2 , Pool discloses the flow metering system of claim 1, wherein the metrology computer is further configured to: predict a future trend in sensor values based on the live values and the trained artificial intelligence engine; and identify an impending failure of one of the sensors (see para. 0090).  
Regarding claim 3, Pool discloses the flow metering system of claim 2, wherein the metrology computer is further configured to calculate a probability of impending failure of the 
Regarding claim 5, Pool discloses the flow metering system of claim 1, wherein the metrology computer is further configured to calculate an uncertainty value for one of the sensors based on a predicted value for that sensor and a live value for that sensor (see para. 0090).  
Regarding claim 9, Pool discloses a non-transitory, computer-readable medium containing instructions that, when executed by a processor, cause the processor to perform the method of claims 6 and 14 respectively (see para. 0043).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pool and further in view of Beach et al. (US 2011/0314331 A1, hereinafter Beach).
Regarding claims 4 and 7, Pool discloses all the limitations of the flow metering system of claims 1 and 6 respectively. However, Pool fails to expressly disclose wherein the metrology computer is further configured to determine and display a remedial action in response to a detected sensor failure.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pool’s invention to display a remedial action in response to a detected sensor failure as taught by Beach for the benefit of having the system run as intended or more efficiently in terms of having correct measurements from the sensors.  
Regarding  claim 8, Pool in view of Beach discloses the method of claim 7, wherein the remedial action comprises at least one selected from the group consisting of: scheduling maintenance for the sensor; ordering a replacement sensor; and replacing the sensor (see para. 0012-0014 (Beach)).  
Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
		Regarding claims 10 and 14, the cited prior art of record Pool et al. (U.S. 2011/0139509 A1),  either singularly or in combination, fail to anticipate or render obvious A flow metering system and a method for monitoring operation of a flow meter, comprising: in response to detecting a sensor failure, determine an uncertainty of a predicted value for the sensor, wherein the predicted value is based on live values from other of the plurality of sensors and the artificial intelligence engine; and in response to the uncertainty being below a threshold, use the predicted value in a flow calculation, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that Pool fails to detect a sensor failure based on a deviation between a live value from the sensor and a predicted value for the sensor, wherein the predicted value is based on live values from other of the plurality of sensors and the artificial intelligence engine.
In response the Examiner respectfully disagrees and points to the fact that Pool discloses detecting a sensor failure based on a deviation between a live value from the sensor and a predicted value for the sensor, wherein the predicted value is based on live values from other of the plurality of sensors and the artificial intelligence engine (see para. 0093-0094, the system detects a maximum amount of a sensor value (i.e. threshold) to determine a malfunctioning sensor). All measurements are taken live and the sensor failure is determined by the algorithm (i.e. artificial intelligence).
Applicant’s arguments, see page 8, filed 9/24/2021, with respect to claims 10 and 14 have been fully considered and are persuasive.  The rejections of claims 10-17 has been withdrawn. 

Examiner’s Note
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the 
When responding to this office action, the applicant(s) is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Examiner cites particular paragraphs in the references as applied to the claims above for the convenience of the applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant(s) disclosure to further show the general state of the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864